The opinion of the Court was delivered, by
Black, C. J.
The object of the act incorporating the defendants was, the erection of a place where farmers might sell their own hay and straw. It was not intended to furnish facilities for those who buy the produce of others and wish to sell again at a profit. An order, regulation, or by-law of the company to exclude all but farmers from the market, and to exclude even them for every purpose except that of selling the hay and straw grown by themselves, was not illegal, but was on the contrary required by the general scope and spirit of the charter. The plaintiff was excluded as a dealer; so. says one of his own witnesses, and such are the terms of the written notice served on him and produced by himself as a part of his case. lie has proved very clearly that he *329was a dealer as well as a producer. If lie had gone there with hay or straw raised by himself’ and demanded admission into the market, and been refused, he would have had a case. Put, on the proof which he did produce, the Court below was right in ordering' the nonsuit.
Judgment affirmed.